UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4058


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNIE O’NEIL LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:09-cr-00368-F-1)


Submitted:   September 14, 2012          Decided:   September 26, 2012


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Yvonne V. Watford-McKinney, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnnie   O’Neil   Lewis       appeals    the   eighty-seven-month

sentence he received after we remanded his case for resentencing

in light of United States v. Simmons, 649 F.3d 237 (4th Cir.

2011) (en banc).      Lewis contends that the district court erred

procedurally by failing to address his arguments for a sentence

at the low end of the Guidelines range.              We affirm.

            When he was resentenced, Lewis’ Guidelines range was

70-87 months.     In support of his request for a sentence at the

low end, Lewis reminded the court of the facts of his very

difficult     childhood,   which   had      been     detailed     at   the   first

sentencing, and informed the court that, while incarcerated, he

had reflected on the harm he had done to the victim he robbed

and his children’s need for his presence in their lives.                        He

also informed the court that he had acquired certain job skills,

voluntarily entered a drug program, endeavored to further his

education in an unspecified manner, and was determined not to go

back to prison after his release.             Before imposing sentence at

the top of the Guidelines range, the district court made an

individualized assessment of Lewis’ situation in light of the

sentencing factors set out in 18 U.S.C. § 3553(a) (2006), but

did not specifically address his arguments for a sentence at the

low end of the range.



                                       2
              We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).        This     review      requires         consideration         of    both     the

procedural and substantive reasonableness of a sentence.                                 Id.;

see United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).

The    sentencing      court   “must    make         an    individualized       assessment

based on the facts presented.”                   United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009) (citing Gall, 552 U.S. at 50).

When    the    defendant       “presents        non-frivolous            reasons”   for     a

sentence different from the one the court imposes, the court is

expected      to    provide    at   least       “a    brief    explanation”         or,    if

circumstances warrant, “a lengthier explanation” of its reasons

for rejecting the defendant’s argument.                       Rita v. United States,

551    U.S.   338,     357    (2007).       If       the    sentence      is    within    the

Guidelines         range,    this   court       presumes       on    appeal      that     the

sentence is substantively reasonable.                      United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008); see Rita, 551 U.S. at 346-56

(permitting appellate presumption of reasonableness for within-

Guidelines sentence).

              Here,     the    district      court          made    an     individualized

assessment of Lewis and his offense as required.                           Lewis contends

that he offered non-frivolous reasons for a sentence at the low

end of the Guidelines range, which the district court failed to

address.       He relies principally on United States v. Villegas-

                                            3
Miranda, 579 F.3d 798 (7th Cir. 2009), in which the Seventh

Circuit found procedural error in the district court’s failure

to address an argument for a downward departure that had been

held in other circuits to be sufficient to warrant a departure.

Id. at 803.           However, “a sentencing judge may reject without

discussion      ‘stock    arguments’       that         are   made    as    a   matter   of

routine.”       United States v. Young, 590 F.3d 467, 474 (7th Cir.

2009) (quotation marks and citation omitted).                         We conclude that

Lewis’   arguments       were    of   this       nature,      and    that   the   district

court    did    not    procedurally     err        in    failing      to    address    them

specifically.

               We therefore affirm the district court’s judgment.                        We

dispense       with    oral     argument     because          the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             4